32 Ill. App.2d 307 (1961)
177 N.E.2d 864
John P. Gibbons and Charles M. Hanly, d/b/a South East Land Company, Appellees,
v.
Board of Appeals of City of Chicago, etc., Appellants.
Gen. No. 48,267.
Illinois Appellate Court  First District, First Division.
October 23, 1961.
Rehearing denied November 30, 1961.
John C. Melaniphy, Corporation Counsel of the City of Chicago (Sydney R. Drebin and John J. O'Toole, Assistant Corporation Counsel, of counsel), for appellants.
Thomas J. Downs and William W. Curran, of Chicago, for appellees.
(Abstract of Decision.)
Opinion by MR. PRESIDING JUSTICE MURPHY.
Reversed.
Not to be published in full.